
	
		I
		112th CONGRESS
		2d Session
		H. R. 6178
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Chabot (for
			 himself, Mr. Carnahan,
			 Mr. Wilson of South Carolina,
			 Mr. Connolly of Virginia,
			 Mr. Poe of Texas,
			 Mr. Smith of Washington,
			 Mr. McCaul, and
			 Mr. Crenshaw) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To direct the President to establish an interagency
		  mechanism to coordinate United States development programs and private sector
		  investment activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Growth and Development
			 Act.
		2.FindingsCongress finds the following:
			(1)The promotion of
			 sustainable economic growth is the only long-term solution to lifting people
			 out of poverty and addressing development challenges such as infectious
			 disease, food security, education, and access to clean water.
			(2)Several of the
			 greatest development success stories in the last 50 years demonstrate how
			 private sector investment and economic growth are fundamental to lifting
			 populations out of poverty.
			(3)There has been a
			 dramatic shift in the composition of capital flows to the developing world.
			 Forty years ago more than 70 percent of capital flowing to developing countries
			 was public sector foreign assistance, today 87 percent of capital flowing to
			 the developing world comes from the private sector.
			(4)Eleven of the 15
			 largest importers of United States goods and services are countries that
			 graduated from United States foreign assistance, and 12 of the 15 fastest
			 growing markets for United States exports are former United States foreign
			 assistance recipients.
			(5)With 12
			 departments, 26 agencies, and more than 60 Federal Government offices all
			 involved in the delivery of United States foreign assistance, it is extremely
			 difficult for United States businesses to navigate the bureaucracy in search of
			 opportunities to partner with such United States agencies.
			(6)Although many
			 United States development agencies have taken steps to improve their private
			 sector coordination capabilities in recent years, these agency-specific
			 strategies remain opaque and must be integrated into a coherent interagency
			 coordination structure to engage the private sector.
			(7)President Obama’s
			 2010 Policy Directive on Global Development created an Interagency Policy
			 Committee (IPC) for Global Development. However, the IPC has not yet
			 established a streamlined, interagency mechanism for coordination with the
			 private sector.
			(8)In order to better
			 leverage United States foreign assistance dollars and to promote sustainable
			 economic development in partner countries, the private sector should be
			 consulted during development planning and programming processes.
			(9)Whether it is in
			 the context of country, sector, or global development strategy, decisions on
			 program prioritization and resource allocations would benefit greatly from
			 private sector perspectives and market data.
			(10)By consulting
			 with the private sector from the outset, development programs can be designed
			 to better attract private sector investment and to promote public-private
			 partnerships in key development sectors.
			(11)The Millennium Challenge Corporation and
			 the Partnership for Growth both analyze constraints to growth as part of their
			 planning processes, but these analyses need to be included in all agency
			 country, sector, and global development strategies to more effectively inform
			 and guide the full spectrum of United States development programs.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)United States
			 development agenciesThe term United States development
			 agencies means the Department of State, the United States Agency for
			 International Development, the Millennium Challenge Corporation, the Overseas
			 Private Investment Corporation, the Trade and Development Agency, the
			 Inter-American Foundation, and the African Development Foundation.
			(3)Private
			 sectorThe term private sector means for-profit
			 United States businesses.
			(4)SecretaryThe
			 term Secretary means the Secretary of State.
			4.PurposeThe purpose of this Act is to maximize the
			 impact of United States development programs by—
			(1)enhancing
			 coordination between United States development agencies and their programs and
			 the private sector and its investment activities;
			(2)integrating the
			 private sector into United States development agencies planning and programming
			 processes;
			(3)institutionalizing
			 analyses of constraints to growth and investment throughout United States
			 development agencies planning and programming processes; and
			(4)ensuring United
			 States development agencies are accountable for progress toward improving
			 coordination of United States development programs and private sector
			 investment activities.
			5.Interagency
			 mechanism to coordinate United States development programs and private sector
			 investment activities
			(a)In
			 generalThe President, in
			 consultation with the Secretary, the Administrator, the Chief Executive Officer
			 of the Millennium Challenge Corporation, and the heads of other United States
			 development agencies, shall establish an interagency mechanism to improve
			 coordination of United States development programs with private sector
			 investment activities.
			(b)DutiesThe mechanism established under subsection
			 (a) shall—
				(1)streamline and integrate the various
			 private sector liaison functions of United States development agencies;
				(2)facilitate the use of various development
			 and finance tools across United States development agencies to attract greater
			 private sector participation in development activities; and
				(3)establish a single point of contact for the
			 private sector for partnership opportunities with United States development
			 agencies.
				6.Integrating
			 private sector consultation in country, sector, and global development
			 strategiesThe Secretary and
			 the Administrator shall direct their respective policy and country teams to
			 include private sector consultation in all country, sector, and global
			 development strategies, including Integrated Country Strategies, Regional and
			 Functional Strategies, Country Development Cooperation Strategies, Mission
			 Strategic Resource Plans, and Global Development Strategies.
		7.Analysis of
			 constraints to growth and investment in foreign countries and sectors
			(a)In
			 generalThe Secretary and the Administrator shall ensure that
			 independent constraints to growth and investment analyses are conducted as a
			 component of all appropriate country, sector, and global development
			 strategies.
			(b)Matters To be
			 includedThe analysis required under subsection (a) shall
			 include, at a minimum, an identification and analysis of—
				(1)constraints posed
			 by the inadequacies of critical infrastructure, rule of law, tax and investment
			 codes, and customs and regulatory regimes of recipient countries, as
			 appropriate; and
				(2)particular
			 economic sectors that are central to achieving economic growth, such as
			 agriculture, transportation, energy, and financial services.
				(c)ConductThe
			 analysis required under subsection (a) shall be conducted by teams composed of
			 representatives of United States development agencies, international
			 organizations, the private sector, including representatives from commercial
			 sectors of recipient countries and other stakeholders.
			(d)ResultsThe results of the analysis required under
			 subsection (a) shall be incorporated into development strategies of United
			 States development agencies and shall be used to inform and guide resource
			 allocations.
			8.ReportNot later than one year after the date of
			 the enactment of this Act, the President shall transmit to the Committee on
			 Foreign Affairs and Committee on Appropriations of the House of Representatives
			 and the Committee on Foreign Relations and the Committee on Appropriations of
			 the Senate a report that describes the specific measures that have been taken
			 to implement this Act and the outcomes that such measures are intended to
			 produce.
		
